DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 recites “a molar ratio of carbon to tin is not less than 35% and not more than 408% in the intermediate layer” but then in claim 4 recites “wherein the intermediate layer contains (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) and a molar ratio of carbon to tin is not less than 74% and not more than 408% in the intermediate layer” and in claim 5 recites “wherein the intermediate layer contains fullerene C60 and a molar ratio of carbon to tin is not less than 51 % and not more than 109% in the intermediate layer.”
However, the instant specification has only disclosed in paragraphs [0025] and [0026] that if the intermediate layer contains C60-SAM, the molar ratio of carbon to tin may be not less than 51% and not more than 263%, and if the intermediate layer contains fullerene C60, the molar ratio of carbon to tin may be not less than 74% and not more than 408%, such that the specification fails to provide proper antecedent basis for the claimed subject matter in claims 4 and 5. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2018/152494) in view of Rao et al. (WO 2018/085211).
Regarding claim 1, Huang discloses a solar cell (Figure 1b), comprising: 
a first electrode (cathode 16); 
a second electrode (anode 24); 
a light-absorbing layer (active layer 30) located between the first electrode and the second electrode (see Figure 1); and 
an intermediate layer (electron extraction layer 12) located between the light-absorbing layer and at least one electrode selected from the group consisting of the first electrode and the second electrode (see Figure 1), 

the intermediate layer is in contact with the light-absorbing layer (via functional layer 40); 
the at least one electrode selected from the group consisting of the first electrode and the second electrode has light-transmissive property (it is disclosed the anode can be ITO; [0021]; and 
the intermediate layer contains at least one selected from the group consisting of (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-lh-[1 ,9-c]pyrrol-2'-yl)benzoic acid) and fullerene C60 (it is disclosed electron extraction layer 12 includes fullerene C60; [0021]).
While Huang does not expressly disclose the light-absorbing layer contains a perovskite compound represented by a chemical formula ASnX3, the reference does disclose the perovskite material can have a formula of ABX3, where B is a metal cation, as set forth above, where the metal cation can be lead (MAPbI3 in [0027]).
Rao teaches it is well known in the art before the effective filing date of the claimed invention to have selected tin amongst other suitable metal cations such as lead or germanium for a perovskite material having a formula of ABX3 (page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected tin as the metal cation for the perovskite material having a chemical formula of ABX3 in the device of Huang, as taught by Rao, prima facie obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07.
Regarding claim 2, modified Huang discloses all the claim limitations as set forth above. While modified Huang does not expressly disclose a mass spectrum of the intermediate layer has a first peak located at a mass number of 720, it is evidenced by Henderson et al. (“Mass Spectrometric Transmutation of Fullerenes”) in Figures 1 and 2 that C60 has a peak located around 720.
Regarding claim 4, modified Huang discloses all the claim limitations as set forth above, but the reference does not expressly disclose the intermediate layer contains (4-(1',5'-dihydro-1'-methyl-2'H-[5,6]fullereno-C60-h-[1,9-c]pyrrol-2'-yl)benzoic acid); and a molar ratio of carbon to tin is not less than 74% and not more than 408% in the intermediate layer.
Note that because claim 1 is in the form of a Markush group, and modified Huang teaches the intermediate layer contains fullerene C60, it is not required that modified Huang meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 7, modified Huang discloses all the claim limitations as set forth above, and further discloses an electron transport layer (14; [0023]) between the light-absorbing layer and the first electrode, wherein the intermediate layer is located between the light-absorbing layer and the electron transport layer (see Figure 1b).
Regarding claim 8.
Claims 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2018/152494) in view of Rao et al. (WO 2018/085211), as applied to claim 1 above, and further in view of Huang et al. (US 9,391,287).
Regarding claims 3 and 6, modified Huang discloses all the claim limitations as set forth above, but the reference does not expressly disclose the intermediate layer includes a tin element; and a molar ratio of carbon to tin is not less than 35% and not more than 408% in the intermediate layer, or more specifically, the molar ratio of carbon to tin is not less than 51 % and not more than 110% in the intermediate layer.
Huang discloses a perovskite solar cell comprising a trapping layer 112 that provides hole transporting/electron blocking that can include tin oxide and fullerene (C5/L55-C6/L24).
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the intermediate layer includes C60 and a tin element such as tin oxide in the device of modified Huang, such that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, as the efficiency of the solar cell and electron/hole transport of the intermediate layer are variables that can be modified, among others, by adjusting said ratio of fullerene to tin oxide in the intermediate layer, with said efficiency of the solar cell and electron/hole transport of the intermediate layer changing as the ratio of fullerene to tin oxide In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 5, modified Huang discloses all the claim limitations as set forth above, and further discloses the intermediate layer contains fullerene C60 (as set forth above), but the reference does not expressly disclose a molar ratio of carbon to tin is not less than 51 % and not more than 109% in the intermediate layer.
Huang discloses a perovskite solar cell comprising a trapping layer 112 that provides hole transporting/electron blocking that can include tin oxide and fullerene (C5/L55-C6/L24).
It is noted that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions disclosed above, where the intermediate layer includes C60 and a tin element such as tin oxide in the device of modified KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, as the efficiency of the solar cell and electron/hole transport of the intermediate layer are variables that can be modified, among others, by adjusting said ratio of fullerene to tin oxide in the intermediate layer, with said efficiency of the solar cell and electron/hole transport of the intermediate layer changing as the ratio of fullerene to tin oxide in the intermediate layer is varied, the precise ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molar ratio of carbon to tin in the intermediate layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the ratio of fullerene to tin oxide in the intermediate layer, and thus the molar ratio of carbon to tin, in the apparatus of modified Huang to obtain the desired balance between the efficiency of the solar cell and electron/hole transport of the intermediate layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.